Case 4:20-cr-40079-KES Document 27 Filed 12/17/20 Page 1 of 7 PagelD #: 54

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA
SOUTHERN DIVISION

 

UNITED STATES OF AMERICA, CR 20-40079
Plaintiff, PLEA AGREEMENT
vs.
JACOB ALLEN BAKER,

Defendant.

 

The Defendant, the Defendant’s attorney, and the United States Attorney
for the District of South Dakota hereby submit the following Plea Agreement to
the United States District Court, which Agreement was reached pursuant to
discussions between the United States Attorney and the Defendant’s attorney.
The Agreement is as follows:

A. ACKNOWLEDGMENT AND WAIVER OF RIGHTS AND UNDER-
STANDING OF MAXIMUM PENALTIES: The Defendant agrees that he has been
fully advised of his statutory and constitutional rights herein, and that he has
been informed of the charges and allegations against him and the penalty
therefor, and that he understands same. The Defendant further agrees that he
understands that by entering a plea of guilty as set forth hereafter, he will be
waiving certain statutory and constitutional rights to which he is otherwise
entitled.

B. PLEA AGREEMENT PROCEDURE: The United States and the

Defendant agree that this Plea Agreement is presented to the Court pursuant to
Case 4:20-cr-40079-KES Document 27 Filed 12/17/20 Page 2 of 7 PagelD #: 55

Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure, which authorizes the
United States to agree that it will not bring, or will move to dismiss, other
charges. The Court may accept this agreement, reject it, or defer a decision until
the Court has reviewed the presentence report.

Cc. PLEA OF GUILTY TO CHARGE AND DISMISSAL OF OTHER
CHARGES: The Defendant will plead guilty to Count 2 of the Indictment which
charges Distribution of a Controlled Substance Resulting in Serious Bodily
Injury in violation of 21 U.S.C. §§ 841(a)(1). Count 2 carries a mandatory
minimum sentence of 20 years in prison, maximum of life in prison, a
$1,000,000 fine, or both, and a period of supervised release of 3 years to life. If
the Defendant is found by a preponderance of evidence to have violated a
condition of supervised release, he may be incarcerated for an additional term of
up to 2 years on any such revocation. There is a $100 assessment to the Victims’
Assistance Fund. Restitution may also be ordered.

Upon acceptance of the plea by the Court and the imposition of sentence,
this section shall be treated as a motion to dismiss the remaining counts in the
Indictment as it pertains to the Defendant pursuant to the terms of this Plea
Agreement.

D. VIOLATION OF TERMS AND CONDITIONS: The Defendant
acknowledges and understands that if he violates the terms of this Plea
Agreement, engages in any further criminal activity, or fails to appear for
sentencing, this Plea Agreement shall become voidable at the discretion of the

United States and the Defendant will face the following consequences:

[2]
Case 4:20-cr-40079-KES Document 27 Filed 12/17/20 Page 3 of 7 PagelD #: 56

(1) All testimony and other information the Defendant has provided at
any time to attorneys, employees, or law enforcement officers of the United
States, to the Court, or to the federal grand jury may and will be used against
him in any prosecution or proceeding.

(2) The United States will be entitled to reinstate previously dismissed
charges and/or pursue additional charges against the Defendant, and to use any
information obtained directly or indirectly from him in those additional
prosecutions.

(3) The United States will be released from any obligations, agreements,
or restrictions imposed upon it under this Plea Agreement.

E. ACCEPTANCE OF RESPONSIBILITY: The United States agrees
that based upon the information known to it at this time, the Defendant is
entitled to a two-level decrease in his offense level pursuant to U.S.S.G.
§ 3E1.1(a), provided no evidence is disclosed in the presentence report which
indicates the Defendant has not demonstrated a recognition and affirmative
acceptance of personal responsibility for his criminal conduct, and further
provided he: (1) complies with the terms of this Plea Agreement; (2) testifies
truthfully during the change of plea hearing; (3) participates truthfully with the
Probation Office in the presentence investigation; (4) does not violate any
conditions of pretrial detention or release after he signs this agreement; and
(5) continues to exhibit conduct consistent with acceptance of responsibility.
Both the United States and the Defendant otherwise reserve the right to present

evidence and make argument regarding sentencing.

[3]
Case 4:20-cr-40079-KES Document 27 Filed 12/17/20 Page 4 of 7 PagelD #: 57

F. TIMELY ACCEPTANCE OF RESPONSIBILITY: The United States
agrees that the Defendant has timely notified authorities of his intention to enter
a plea of guilty thereby permitting the United States and the Court to allocate
their resources efficiently. Therefore, if the offense level determined prior to the
operation of U.S.S.G. § 3E1.1(a) is level 16 or greater and the Defendant qualifies
for a two-level decrease under U.S.S.G. § 3E1.1(a), this provision shall be treated
at the sentencing hearing as a motion pursuant to U.S.S.G. § 3E1.1(b) to
decrease the offense level by one additional level.

G. GOVERNMENT’S RECOMMENDATION REGARDING SENTENCE-
ANY SENTENCE WITHIN STATUTORY LIMITS: At the sentencing hearing,
both the United States and the Defendant are free to recommend whatever
sentence each feels is appropriate, within statutory limits, present evidence, and
make arguments in support thereof. The Defendant understands that any
recommendation made by him or the United States is not binding on the Court.
The Defendant further understands that he may not withdraw his plea of guilty
if the Court rejects any recommendation.

H. SPECIAL ASSESSMENT: The Defendant agrees to remit to the U.S.
Clerk of Court, 400 S. Phillips Avenue, Sioux Falls, SD 57104, no later than two
weeks prior to sentencing, a certified or cashier’s check payable to the “U.S. Clerk
of Court” in the amount of $100, in full satisfaction of the statutory costs
pursuant to 18 U.S.C. § 3013.

I. MONETARY OBLIGATIONS - DEFENDANT’S ONGOING DUTY:

The Defendant agrees, if requested by the United States, to promptly return an

[4]
Case 4:20-cr-40079-KES Document 27 Filed 12/17/20 Page 5 of 7 PagelD #: 58

executed Authorization to Release Financial Records and Documents, an
executed Authorization to Release Tax Returns and Attachments, current
earnings statements, copies of his W-2s and an executed Financial Statement.
The Defendant understands that this is an ongoing duty which begins upon
execution of this plea agreement and continues until such time as payment of
any financial obligation is remitted in full.

The Defendant agrees to assist the United States in identifying, locating,
returning, and transferring assets for use in payment of any financial obligations
imposed as part of the sentence in this case. The Defendant expressly authorizes
the United States Attorney’s Office to obtain credit reports on him prior to
judgment.

The Defendant also agrees that if he is incarcerated, he will participate in
the Bureau of Prisons’ Inmate Financial Responsibility Program during any
period of incarceration in order to pay any financial obligations ordered by the
Court. The Defendant’s agreement to participate in the Inmate Financial
Responsibility Program does not limit the United States’ right to pursue
collection from other available sources. If there is no period of incarceration
ordered, the Defendant agrees that payment of any financial obligations ordered
by the Court shall be a condition of probation.

J. BASIS FOR PLEA OF GUILTY: The Defendant agrees that the
statement of facts, signed by the parties and incorporated herein by this
reference, provides the basis for his guilty plea in this case, and is a true and

accurate statement of his actions or omissions with regard to the charges to

[S]
Case 4:20-cr-40079-KES Document 27 Filed 12/17/20 Page 6 of 7 PagelD #: 59

which he is entering a plea, and that the Court may rely thereon in determining
the basis for his plea of guilty as provided for in this Plea Agreement.

K. WAIVER OF SPEEDY TRIAL: The Defendant agrees to waive any
rights to a speedy trial under either the United States constitution or the Speedy
Trial Act. This waiver is necessary so that the Court will have the benefit of all
relevant information at sentencing.

L. PARTIES BOUND: It is further understood and agreed that this
agreement is limited to the United States Attorney’s Office for the District of
South Dakota, and that this agreement cannot and does not bind other federal,
state, or local prosecuting authorities.

M. SCOPE OF AGREEMENT: This agreement shall include any
attachments, exhibits or supplements designated by the parties. It is further
understood and agreed that no additional promises, agreements, or conditions
have been entered into other than those set forth in this agreement, and this
agreement supersedes any earlier or other understanding or agreement.

N. WAIVER OF DEFENSES AND APPEAL RIGHTS: The Defendant
hereby waives all defenses and his right to appeal any non-jurisdictional issues.
The parties agree that excluded from this waiver is the Defendant’s right to
appeal any decision by the Court to depart upward pursuant to the sentencing
guidelines as well as the length of his sentence for a determination of its
substantive reasonableness should the Court impose an upward departure or

an upward variance pursuant to 18 U.S.C. § 3553(a).

[6]
Case 4:20-cr-40079-KES Document 27 Filed 12/17/20 Page 7 of 7 PagelD #: 60

SUPPLEMENT TO PLEA AGREEMENT

The United States will file a Supplement to Plea Agreement which is

required to be filed in every case in compliance with the Court’s Standing Order.

(2-11-20

Date

 

APPROVED:
RONALD A. PARSONS, JR.
United States Attorney

By:

oon Z ? lie

 

DENNIS R. HOLMES
Chief, Criminal Division

n/t [26

Date f

hy /202.0

Date

 

RONALD A. PARSONS, JR.
United States Attorney

Vad odes

Mark Hodges (

Special Assistant United States Attorney
P.O. Box 2638

Sioux Falls, SD 57101-2638

Telephone: (605)357-2346

Facsimile: (605)330-4410

E-Mail: mark.hodges@usdoj.gov

‘fly Bh’ |

Jacoby. b Allen Baker
mt ydant

TT.

Raleigh Harisman
Attorney for Defendant

[7]
